Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: a flexible display including bridges around island base.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 10,748,982 B2 to Hong et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented parent case renders obvious the present application.

Regarding independent claim 1: Hong teaches (Claims 1-27) a display device comprising: 
a base layer including islands and bridges disposed around each of the islands, pixels being disposed at the islands (Claim 1, Lines 1-4); 
an inorganic insulating layer disposed on the base layer and having an open region exposing a portion of the bridges (Claim 1, Lines 5-7); 
an organic material layer covering the open region (Claim 1, Line 8); 
a conductive pattern disposed on a bridge of the bridges and electrically connected to at least one of the pixels (Claim 1, Lines 9-10); and 
an encapsulation layer disposed on the conductive pattern, wherein the conductive line are disposed on the organic material layer, and wherein at least one of the bridges is deformed when the base layer is stretched (Claim 1, Lines 11-16).
Regarding dependent claim 2: Hong teaches the claim limitation of the display device of claim 1, on which this claim depends, 
wherein a first end of a first bridge of the bridges is directly connected to a first island of the islands and a second end of the first bridge is directly connected to a second island of the islands (Claim 2)
Regarding dependent claim 3: Hong teaches the claim limitation of the display device of claim 1, on which this claim depends, wherein

Regarding dependent claim 4. The display device of claim 3, wherein
the island and the first bridge form a slit in a portion at which the island and the first bridge are separated from each other (Claim 3).
Regarding dependent claim 5: Hong teaches the claim limitation of the display device of claim 3, on which this claim depends, wherein
the first bridge includes a curved portion disposed at a portion physically
connected to the island, the curved portion having a curved side (Claim 4).
Regarding dependent claim 6: Hong teaches the claim limitation of the display device of claim 5, on which this claim depends,
wherein the first bridge further includes a straight portion physically connected to the curved portion, the straight portion having a straight line extending from the curved side (Claim 5).
Regarding dependent claim 7: Hong teaches the claim limitation of the display device of claim 6, on which this claim depends, 
wherein the curved portion has first widths from the curved side to an opposite side of the first bridge facing the curved side, 
the straight portion has second widths from the straight line to an opposite side of the first bridge facing the straight line, and the first widths are greater than the second widths (Claim 6).
Regarding dependent claim 8: Hong teaches the claim limitation of the display device of claim 5, on which this claim depends, 

Regarding dependent claim 9: Hong teaches the claim limitation of the display device of claim 5, on which this claim depends, 
wherein the first bridge is disposed substantially parallel to a first imaginary line extending from a center of the island in a first direction (Claim 8). 
Regarding dependent claim 10: Hong teaches the claim limitation of the display device of claim 9, on which this claim depends, wherein
a second side of the four or more sides of the island is physically connected to a second bridge of the bridges, 
 the second bridge is disposed substantially parallel to a second imaginary line extending from the center of the island in a second direction crossing the first direction, and the first and second bridges do not overlap the first and second imaginary lines (Claim 9).
Regarding dependent claim 11: Hong teaches the claim limitation of the display device of claim 10, on which this claim depends, 
wherein the slit includes a curved portion (Claim 10). 
Regarding dependent claim 12: Hong teaches the claim limitation of the display device of claim 3, on which this claim depends, 
wherein the base layer further includes a peripheral region physically connected to the first side of the island, and the peripheral region and the first bridge form a slit in a portion at which the peripheral region and the first bridge are separated from each other (Claim 11).
Regarding dependent claim 13: Hong teaches the claim limitation of the display device of claim 1, on which this claim depends, 
wherein the conductive pattern transmits a scan signal (Claim 21; conductive pattern has been taught; in a device claim the function of the structure is not subject to patentability). 
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)", See MPEP 2114.
Regarding dependent claim 14: Hong teaches the claim limitation of the display device of claim 1, on which this claim depends, 
wherein the conductive pattern transmits a data signal (Claim 21; conductive pattern has been taught; in a device claim the function of the structure is not subject to patentability). 
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all 
Regarding dependent claim 15: Hong teaches the claim limitation of the display device of claim 1, on which this claim depends, 
wherein the conductive pattern transmits a driving voltage (Claim 21; conductive pattern has been taught; in a device claim the function of the structure is not subject to patentability). 
 “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)". See MPEP 2114.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826